Order unanimously affirmed. Memorandum: On this motion pursuant to CPL 440.20 (1) to set aside his sentence, defendant has failed to allege that he wished to say anything at the time of sentencing or that he would have addressed the court if he had been given the opportunity (see, People v McClain, 35 NY2d 483, 491; People v Regan, 88 AD2d 664). Further, at no time did defendant’s attorney request that defendant be afforded his statutory right to make a statement personally, and the failure to comply with the statutory mandate in this regard was not otherwise brought to the court’s attention at a time when it could so readily have been corrected. Thus, the error, which was not of *906constitutional dimension, was not preserved for review (see, People v Green, 54 NY2d 878). (Appeal from order of Supreme Court, Onondaga County, Gorman, J.—CPL art 440.) Present —Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.